Citation Nr: 1546432	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for renal calculus (kidney stones).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), panic disorder without agoraphobia, depressive disorder not otherwise specified (NOS), and bipolar disorder.

3.  New and material evidence to reopen a service connection claim for hepatitis C.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008, October 2008, and May 2013 by Department of Veterans Affairs (VA) Regional Offices (RO).  The July 2008 rating decision granted service connection for kidney stones, assigning an initial noncompensable disability evaluation.  The October 2008 rating decision denied service connection for PTSD.  The May 2013 rating decision reopened a claim of entitlement to service connection for hepatitis C and denied it on the merits.

In May 2014 the Veteran testified before the undersigned via videoconference.  Subsequent to the hearing, the Veteran submitted additional evidence without a waiver of RO consideration; however, a waiver is not required, as the new evidence is not pertinent.  38 C.F.R. § 20.1304 (2015) ("Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.").  In this regard, the additional evidence is comprised of letters from the Veteran and a private urologist, both dated in June 2015, which summarize the Veteran's history of kidney stones.  These documents reiterate a history of symptoms consistent with prior submissions from the Veteran.  Therefore, it is cumulative of the evidence already of record and has no bearing on the issue.  Accordingly, the Board has complied with the provisions of 38 C.F.R. § 20.1304 and may properly consider such newly received evidence.

In a November 2011 rating decision the RO denied entitlement to service connection for "major depressive disorder" which the Veteran had claimed as depression, panic adjustment disorder, and anxiety.  The Veteran filed a timely notice of disagreement (NOD) with this denial in March 2012.  No statement of the case (SOC) has yet been provided in response.  A claimant's identification of the benefit sought does not require any technical precision.  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  At his Board hearing, the Veteran's representative made it clear that the variously styled psychiatric claims all refer to the same mental condition for which the Veteran seeks service connection.  See Hearing Transcript at 6.  Moreover, claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's PTSD claim encompasses all his psychiatric diagnoses during the appeal period, including those addressed in the November 2011 rating decision.  Accordingly, the Board has recharacterized the claim as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's kidney stones have manifested with recurrent stone formation requiring drug therapy.

2.  The preponderance of the evidence does not show the Veteran's reported history of obstructive voiding and urinary tract infections (UTIs) to be related to his service-connected kidney stones.


CONCLUSION OF LAW

Effective February 2, 2007, the criteria for a rating of 30 percent for kidney stones are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b, Diagnostic Code 7508 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain.

The Veteran was provided with VA examinations in June 2008 and September 2011, as well as an addendum opinion in October 2011.  The Board finds these opinions probative, as the examiners provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran has not reported, nor does the record show, that his service-connected kidney stones have worsened in severity since the most recent examination in 2011.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in May 2014.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran's service-connected kidney stones (also called renal calculus or nephrolithiasis) are currently rated noncompensably disabling under the provisions of Diagnostic Code 7509 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.115b (2015).  The Veteran contends that he is entitled to a higher rating as his symptoms are more severe than those contemplated by the assigned disability rating.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Nephrolithiasis is addressed in Diagnostic Code 7508.  It directs that the diagnosis be rated "as hydronephrosis, except for recurrent stone formation requiring one or more of the following:  1. diet therapy.  2. drug therapy.  3. invasive or non-invasive procedures more than two times/year."  38 C.F.R. § 4.115b, DC 7508.  (emphasis added.)  If the criteria of DC 7508 are met, a 30 percent rating is warranted.

Hydronephrosis is rated under DC 7509, which provides a 10 percent rating for only an occasional attack of colic, not infected and not requiring catheter drainage; a 20 percent rating for frequent attacks of colic, requiring catheter drainage, and a 30 percent rating for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7509.

The Veteran does not contend and the record does not show that he has ever been diagnosed with hydronephrosis.  Rather, the RO rated his kidney stones as hydronephrosis under DC 7509.  A noncompensable rating was assigned because the Veteran was found not to meet the criteria for a compensable rating under DC 7509.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board finds that, for the entire appeal period, it is more appropriate to rate the Veteran under DC 7508 rather than DC 7509.  The medical and lay evidence show that during the entire appeal period, the Veteran has experienced recurrent stone formation requiring drug therapy.  Specifically, VA and private treatment records and VA examiners confirm that he has been prescribed hydrochlorothiazide to reduce kidney stone formation for the entire appeal period.  The Board therefore finds that he meets the criteria for a 30 percent rating under 38 C.F.R. § 4.115b, DC 7508; see Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed simply because the situs of the disability - or the diagnostic code associated with it - is corrected to more accurately determine the benefit to which the veteran is entitled).  This is the maximum schedular rating available under this diagnostic code.

In an Informal Hearing Presentation (IHP) dated in September 2015, the Veteran's representative contends that the Veteran should be assigned a separate disability rating under 38 C.F.R. § 4.115a, which provides ratings for renal dysfunctions, voiding dysfunctions, and UTIs.  Specifically, the Veteran asserts that when he is dehydrated, "through reduced fluid intake or exercise without adequate fluid replacement, it increases the risk of kidney stones from my kidneys.  Obstruction to the flow of urine can also take effect."  See lay submission received April 2014.  The Veteran contends that dehydration has caused a history of obstructive voiding which in turn has caused recurrent UTIs.  He contends that he is therefore entitled to a separate 10 percent rating under 38 C.F.R. § 4.115a for "marked obstructive symptomatology."  See IHP at 2.

The preponderance of the probative evidence does not show that the Veteran's reported history of obstructive voiding and/or UTIs is related to his service-connected kidney stones.  The Veteran has not submitted, nor does the record contain, any medical opinion evidence relating obstructive voiding or UTIs to kidney stones.

The Veteran has reported a history of obstructive voiding causing recurrent UTIs to medical professionals and VA examiners.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Here, the Veteran is not competent to opine on whether his kidney stones caused or aggravated any obstructive voiding or UTIs.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiological link between kidney stones and obstructive voiding falls outside the realm of common knowledge of a lay person and the Veteran has not demonstrated that he has the requisite medical expertise to make such a determination.  See Jandreau, 492 F.3d at 1377 n.4.

Both the June 2008 and September 2011 VA examiners concluded that the Veteran had no residual conditions of genitourinary disease, except for recurrent kidney stones.  These conclusions were based on review of the claims file and physical examination of the Veteran.  The Board finds that these competent medical opinions outweigh the Veteran's lay assertions as to obstructive voiding and UTIs.  Therefore, the Veteran is not entitled to a separate rating under 38 C.F.R. § 4.115a.

The Board has considered whether the Veteran may be entitled to a higher rating under other diagnostic codes.  When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 336 (2015); Suttmann, 5 Vet. App. at 134 (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  As DC 7508 specifically pertains to the Veteran's diagnosis of kidney stones, it may not be rated by analogy.  Further, nephrolithiasis is only to be rated as hydronephrosis when the criteria enumerated in DC 7508 are not met.  As described above, the Veteran meets the criteria for a rating under DC 7508 with recurrent stone formation requiring drug therapy.  While 30 percent is the highest disability rating under DC 7509, this DC cross-references 38 C.F.R. § 4.115b, DC 7509, "hydronephrosis," which provides that severe hydronephrosis may be rated as renal dysfunction under 38 C.F.R. § 4.115a.  Under § 4.115a, hypertension that is found to be 40% disabling under 38 C.F.R. § 4.104, DC 7101, is sufficient to increase a disability rating for nephrolithiasis to 60 percent.  In this case, the evidence does not show hypertension at that level to warrant a higher rating.

Based on the foregoing, the Board finds that the Veteran is not entitled to a higher rating, to include a rating under any other diagnostic codes.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Other considerations

Due consideration has been given to whether staged rating are warranted in this appeal.  The Board has found that the Veteran's symptomatology was consistent throughout the appeal period and therefore staged ratings are not appropriate.  Hart, 21 Vet. App. at 510.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's kidney stone disability is characterized by recurrent stones that require drug therapy.  These manifestations are contemplated by the rating criteria.  The Veteran also reports pain when passing kidney stones and occasional hematuria, which are not enumerated the schedule.  However, the evidence does not show that these symptoms result in an "exceptional" or unusual disability picture that is not otherwise contemplated by the assigned evaluation.  VA examiners have found that his kidney stones do not affect his ability to work and have not required hospitalization.  Referral for consideration of an extraschedular rating is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 30 percent rating for kidney stones is granted, subject to the law and regulations governing the payment of VA monetary benefits, effective February 2, 2007.


REMAND

The May 2013 rating decision reopened a claim of entitlement to service connection for hepatitis C and denied it on the merits.  In June 2013, the Veteran submitted an NOD with this decision.  38 C.F.R. §§ 20.201, 20.302(a) (2015).  In July 2015, VA received a statement from the Veteran regarding his hepatitis C.  To date, however, the RO has not issued the Veteran an SOC as to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

As to his claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran has not been provided with a VA psychiatric examination.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, a June 2013 letter from his treating VA psychiatrist confirms that the Veteran has current psychiatric diagnoses.  An August 2008 VA psychiatric treatment record states that the Veteran's "report of symptoms might meet [the] diagnostic criteria for military related PTSD Chronic."  Thus, the record shows that the claimed disabilities may be associated with the Veteran's service but does not contain sufficient evidence to adjudicate the claim.  Accordingly, the Board finds an examination is necessary.

Additionally, the Veteran's hearing testimony and the June 2013 letter indicate that he has ongoing VA psychiatric treatment, but the most recent VA treatment records in the claims file are dated in December 2012.  On remand, any outstanding relevant VA treatment records should be obtained.  The Veteran's representative also argued that the Veteran's service personnel records be acquired.  Based on the nature of the stressor claimed, the Board finds that the records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC as to his claim of entitlement to service connection for hepatitis C.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  Obtain any outstanding VA treatment records dated since December 2012 and related to the Veteran's mental health.

3.  Obtain the Veteran's complete service personnel records.

4.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the onset and/or recurrence of psychiatric symptoms during or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  After completing this and any other appropriate development, schedule the Veteran for an appropriate examination to address the etiology and/or onset of any current acquired psychiatric disorder.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  

Ask the examiner to:

a)  Identify all psychiatric disabilities found from 2007 to the present.  

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis is related to or had its onset in service.  

c)  If any current psychosis is diagnosed, please state whether it is at least as likely as not that the diagnosis manifested by October 1967 to a degree of 10 percent or more under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.

A comprehensive rationale for all opinions expressed should be set forth in a report.

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


